Case 1:18-cv-02185-LJL Document 281-20 Filed 04/27/20 Page 1 of 5




                  Exhibit T1
       Case 1:18-cv-02185-LJL Document 281-20 Filed 04/27/20 Page 2 of 5


                                                                                EXHIBIT
                                                                          II    Li tirvi
                                                                          fa             9
                                       Research Agreement                          1-3t-- (
                                         January 1, 2018


This agreement is between                              ("the Contractor"), and
                  ("the Client"), for the purposes of providing business research, reporting,
documentation, and other consulting services.

Both parties agree that the nature of this contract, and work related to it, is highly confidential.
Both parties are bound by the strictest secrecy not to disclose the existence of the contract,
work relating to the contract, sources and methods used to execute the contract; and
participants in formulating, supervising, or executing the contract's provisions, to any third
party, except as required under United States law or the laws of the Commonwealth of XXXXXX
State.

To this effect, there will be single-line communication between the Contractor and the Client.
The individuals through which such communication will be made will be identified upon
initiation of the contract. Any and all materials provided by the Client to the Contractor will be
treated with absolute confidentiality and will not be shared by the Contractor with any other
entity.

The Contractor will conduct high quality original research and prepare reports on subjects
chosen at the Client's discretion, for the purpose of detecting, stopping, and preventing crime
or other harm to innocent people. The Client will provide the necessary basic information, and
desired areas of focus, to the Contractor to research. The Contractor will produce complete
reports and provide all supporting data as indicated below. The research and reports will be
devoted to the following three subject categories:

    A) Financial forensic research;
    B) Tracking research;
    C) Social media research.

A) Financial forensic research will consist of, but not be limited to, in-depth and detailed
reports of existing and historical business and financial transactions, on subjects selected by the
Client, and relatives of the subject as identified by the Client. Business and financial
transactions to be researched will include statements, capital sources, inflow and outflow
information, bank receipts, financial instruments, financial products, statements of credit,
precious metals transfers, commodity transfers, cryptocurrency exchange, stocks and other
equities, business ownership, real property ownership, trusts, large amounts of spending,
specific information to indicate the transaction participants, and other data required by the
Client.




                                                 1
                                            CONFIDENTIAL
                                                                               EASTERN-000001
       Case 1:18-cv-02185-LJL Document 281-20 Filed 04/27/20 Page 3 of 5




       The Contractor will produce a progress report on this financial forensic research each
week in the first month, followed by one comprehensive report at the end of the first month,
and updated reports each following month. The Client may require reports per individual
subject to a specified shorter timeframe, as well as all relevant supporting data.

B) Tracking research shall consist of, but not be limited to, in-depth and detailed reports on
movements of specified subjects by land, air, and sea (private and commercial); schedules and
itineraries, addresses and lodging, means of transportation, names of carriers, manifests,
geolocation, major events and significant contacts the subjects involved, videos and audio that
can be accessed remotely, and other data that may be of relevance to the overall research,
such as past travel records that may significant to the research. This work shall consist only of
primary source information, multimedia, and prepared reports. It will cover 24/7-time
coverage of the fish via video or other appropriate technology. The Contractor will use best
practices, technology, and human resources available to secure this information.

        The Contractor will produce concurrent tracking research per individual subject to the
Client on a monthly basis, except in the first month that weekly reports shall be delivered and
under circumstances that require more frequent reporting (weekly or fortnightly) as the Client
directs, for up to a six-month period.

C) Social media research shall consist of, but not be limited to, in-depth and detailed reports
on the social media usage and networks of specified subjects and public figures. Research shall
include court records, criminal databases, sex offender and child abuse databases, information
on subject's family, extramarital affairs, children born out of wedlock, passports and ID
documents, assets, videos and audio, emails, text messages, websites, pornography and related
media, comments on online media, social media (including Facebook, Twitter, Instagram,
Snapchat, Wechat, and other sites as the Client may request), "dating" or sexual services apps,
online classified ads or their equivalents, video or audio recordings, and other media. The
aforementioned data will encompass information from the time of this contract forward as well
as the five-year period preceding the date of this contract.

       The Contractor will produce social media research per individual subject to the Client on
weekly basis for the first month, and on a monthly basis thereafter, except under circumstances
that require more frequent reporting (weekly or fortnightly) as the Client directs, or irregular
emergencies that the Contractor may discover.

Information requiring translation. When the Contractor encounters information requiring
translation, the Contractor will provide electronic copies of the material to the Client for the
Client to evaluate and translate. The Client may provide translations to the Contractor for the
Contractor to include in analytical reports. The Contractor is not responsible for translations.

Deliverables. The deliverables under this contract will be comprehensive confidential reports to
the client. It is understood that some of the reports will be produced on a regular schedule, and
that others will be produced on an as-needed basis. (1) financial forensic research reports will


                                                 2
                                            CONFIDENTIAL                      EASTERN-000002
       Case 1:18-cv-02185-LJL Document 281-20 Filed 04/27/20 Page 4 of 5




be produced as specified above, subject to updating throughout the year. (2) Tracking reports
for each subject will be produced monthly or more frequently as Client directs. (3) Social media
reports for each subject will be produced monthly or more frequently as Client directs. All
deliverables shall be by USB drive only.

Irregular circumstances. Both parties understand that occasional unforeseen challenges may
arise that will slow or block comprehensive research, and that there may be periods in which
information is irregular, unavailable, or incomplete. The Contractor will endeavor to make all
research and reports as complete as possible in a timely scheduled manner.

Criteria. The Contractor shall provide the deliverables based on the best practices and
standards of the industry, comparable to other top firms with similar services. It shall make
most diligent efforts to ensure the services renders are of very high quality, revealing a true,
complete and full profile of the subject. The Contractor guarantees that all information
provided is genuine.

Prices. Preamble: The prices for each deliverable "A," "B," and "C" are $300,000 each, per
subject (per "fish") per year. The contract is for 10 fish (including but not limited) in the tank
per year, with each fish being the subject of an A, B, and C report.

It is understood that the Client may not wish for each of the 10 fish to be the subject of all three
reports, and that the number of report work duties per month will vary. It is also understood
that either the Client may find it necessary to remove certain fish from time to time, or the
Contractor may find circumstances do not permit sufficient work to research a given fish.

Therefore, when a fish is removed from consideration, upon client's request a new fish will be
put in its place within three days, keeping the number of fish being monitored at the same
number.

The pricing for 10 units or deliverables for the first stage remains a constant $3,000,000 per
year, or $250,000 per month for 12 months. These units or deliverables may be mixed and
matched as the Client requests. As one unit is deleted from one fish, an extra fish with the
equivalent deliverable is added, as shown in the attached charts. Such payments will be made
following receipt of the agreed-upon number of reports per month.

We will measure each of the reports as "report-equivalents" in the event it is necessary to stop
work prematurely on one fish, and replace it with a second fish. We then have the partial report
on the terminated fish, and a new report for on the replacement fish for the duration of the
contract. There is no extra startup charge for the replacement fish in the 12-month period.

The flat price structure is as follows:

    A) Comprehensive historical reports: $300,000 per report (or report-equivalent) per year.
    B) Tracking reports: $300,000 per report (or report-equivalent) per year.


                                                   3
                                             CONFIDENTIAL                       EASTERN-000003
       Case 1:18-cv-02185-LJL Document 281-20 Filed 04/27/20 Page 5 of 5




   C) Social media reports: $300,000 per report (or report-equivalent) per year.

Reports may be combined ("mixed and matched") in any combination of up to 30. They are not
necessarily 10 of (A), 10 of (B), and 10 of (C); but could be, for example 14 of (A), 8 of (B), and
16 of (C), or whatever totals 30.

Additional assignments. Additional research consistent with the above may be added in annual
blocks of 10 fish x 3 deliverables each, or 30 deliverables per year, as described above. The
Client may direct the Contractor to conduct other research, not specified in this agreement, for
an additional fee.

Payment terms. For the purposes of this contract, the year begins the day the contract is
signed. Payment is to be made in regular monthly installments of US$250,000 for the first
stage, at the end of the month.

The Client will pay the Contractor a deposit of US$1,000,000 (one million dollars) upon signing
the contract. The deposit will be credited on a prorated basis to the final 1-1/3 (1.3) months of
the contract. Payment is to be made by "same day value" wire transfer to
                          per the following instructions:




Subsequent payments will be made to the same account, unless mutually agreed in writing. It is
understood that the Client may direct other entities to pay the Contractor, and that such
payments will be deemed satisfactory compensation by the Contractor. All Client payments
must be received by the Contractor after the Contractor submits the monthly comprehensive
report, within 5 business days of invoice.

Both parties anticipate that this contract could expand to many more subjects of research.

Duration. This contract shall be in force for three (3) years from the date of signing. Either party
may terminate the contract with 30 days' written notice.




Date                                                  Date




                                                  4
                                            CONFIDENTIAL                      EASTERN-000004
